Citation Nr: 0426133	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  93-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Thomas Prindiville Higgins, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from September 1971 to May 
1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In March 1999, the Board remanded the case to the RO for 
consideration of additional evidence and adjudication of the 
veteran's claim.  The RO completed that development and 
returned the case to the Board for further appellate review.  
In a December 1999 decision, the Board denied the veteran's 
claim, and he appealed the case to the Court of Appeals For 
Veterans Claims (Court).  In November 2000, the veteran, 
through his attorney, and the Secretary of Veterans Affairs 
(Secretary) joined in a Motion For Remand and To Stay 
Proceedings (Motion).  The basis for the Motion was to allow 
the Board to consider the application of the then recently 
enacted Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002).  In an Order dated in 
December 2000, the Court granted the Motion, vacated the 
December 1999 Board decision, and remanded the case to the 
Board.  

In a July 2002 decision, the Board again denied the veteran's 
appeal, and again he appealed to the Court.  In December 
2002, the Secretary submitted a Motion to Remand and Stay 
Proceedings, which the veteran did not oppose.  The basis of 
the Motion was to allow the Board to provide adequate reasons 
or bases for the July 2002 decision as concerned how the VCAA 
notice requirements were met.  See 38 U.S.C.A. § 7104(d)(1) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2003).  The Court 
granted the Motion in an Order dated in March 2003.  In 
October 2003, the Board remanded the case to the RO for 
issuance of proper VCAA notice and any other development 
which would preclude the necessity for another remand.  The 
RO returned the case to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After the Court remand, the record reflects that the veteran 
retained an attorney to represent him on appeal before the 
Board.  This information came to the Board after an October 
2003 Board Remand to the RO for additional VCAA notice.  In a 
letter to the Board dated in November 2003, the veteran's 
attorney requested a copy of the veteran's case file and 
enclosed the veteran's Consent To Release of Information From 
Claimant's Records.  The Board referred the request to the 
AMC.  Although the Board notes issuance of a VCAA notice 
letter to the veteran in March 2004, with a copy to his 
attorney, there is no record of a copy of the veteran's case 
file having been provided to his attorney.  

The case was then forwarded to the Board's Freedom of 
Information Officer and a copy of the veteran's claims files 
was forwarded to the veteran's attorney.  In view of the fact 
that the attorney has only recently been provided with notice 
of the VCAA and the veteran's records due process requires 
that the matter be returned to the RO to offer the appellant 
and his attorney an opportunity to submit additional evidence 
or argument that must first be considered by the RO.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following:

The RO should notify the veteran  and his 
attorney that they have an opportunity to 
submit additional evidence or argument on 
the veteran's behalf in view of the VCAA 
notice and the claims file that has been 
provided.  Thereafter, initial review of 
the new argument and evidence should be 
undertaken by the RO.  If no additional 
evidence or argument is made that 
requires review, the matter should be 
returned to the Board.

After the above is completed, to the extent that the benefit 
sought on appeal remains denied, issue the veteran and his 
attorney a SSOC and, if all is in order, return the case to 
the Board for further appellate review.

As noted, the appellant and his attorney have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



